PER CURIAM: *
Court-appointed counsel for Pedro Nag-era-Romero has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Nagera-Romero was notified of counsel’s motion, but he has not filed a response. Our review of counsel’s brief and the record discloses no nonfrivolous issue for appeal. The motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
APPEAL DISMISSED; MOTION GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.